Exhibit 10.18
 
STOCK OPTION AGREEMENT
 
An option (“Option”) is hereby granted by Customers Bancorp, Inc. (the
“Company”) to the individual named below (the “Optionee”), for and with respect
to the [voting/non-voting] common stock of the Company, one dollar ($1.00) par
value per share (“Common Stock”), subject to the following terms and conditions:
 
1. Subject to the provisions set forth herein and the terms and conditions of
the Customers Bancorp, Inc. 2010 Stock Option Plan (the “Plan”), the terms of
which are hereby incorporated by reference, and in consideration of the
agreements of Optionee herein provided, the Company hereby grants to Optionee an
option to purchase from the Company the number of shares of Common Stock, at the
purchase price per share, and on the schedule, all as set forth below.
 

 
Name of Optionee:
             
Option Price Per Share:
             
Date of Grant:
             
Number of Shares:
   

 
2.           At the time of exercise of the Option, payment of the purchase
price must be made in cash or by the delivery to the Company of other Common
Stock owned by Optionee for at least six months as of the date of exercise,
valued at its fair market value on the date of exercise, or in any combination
of cash and such Common Stock so valued.  In addition, the Optionee may pay the
purchase price by directing the Company to withhold from those shares of Common
Stock that would otherwise be received upon exercise of the Option that number
of shares having an aggregate Fair Market Value as of the date of exercise equal
to the purchase price of the Option, or the applicable portion of the purchase
price if the Option is not exercised in full.
 
3.           This Option shall become vested and exercisable in accordance with
the terms of Section 7.1(c)(1) and (2) of the Plan, respectively.  In no event
shall this Option be exercisable after [].
 
4.           The exercise of the Option is conditioned upon the acceptance by
Optionee of the terms hereof as evidenced by his execution of this agreement in
the space provided therefor at the end hereof and the return of an executed copy
to the Secretary of the Company.
 
5.           In the event the Option shall be exercised in whole, this agreement
shall be surrendered to the Company for cancellation.  In the event the Option
shall be exercised in part, or a change in the number of shares or designation
of the Common Stock shall be made, this agreement shall be delivered by Optionee
to the Company for the purpose of making appropriate notation thereon, or of
otherwise reflecting, in such manner as the Company shall determine, the partial
exercise or the change in the number or designation of the Common Stock.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.           The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.
 
7.           The Optionee hereby acknowledges receipt of a copy of the Plan, the
terms of which are incorporated herein by reference.
 
8.           Terms and phrases not expressly defined in this Agreement shall
have the same meaning as the definitions set forth in the Plan.  In all other
respects, this Agreement shall be construed, administered and governed under and
by the laws of the Commonwealth of Pennsylvania.
 

 
CUSTOMERS BANCORP, INC.
             
By:
     
signature
     
The undersigned hereby accepts the foregoing Option and the terms and conditions
hereof.
     
OPTIONEE
                   
signature

 
 
 
 
 

 


2


--------------------------------------------------------------------------------
